FORTH DIVISION
                               RICKMAN, C. J.,
                         DILLARD, P. J., and BROWN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                       July 26, 2022




In the Court of Appeals of Georgia
 A20A0993. GEORGE v. THE STATE.

      RICKMAN, Chief Judge.

      This is the second appearance of this case before us. In an unpublished opinion,

we affirmed Harold George’s 2018 convictions for child molestation, enticing a child

for indecent purposes, and sexual battery. George v. State, 357 Ga. App. XXIV (Case

No. A20A0993) (Oct. 23, 2020) (unpublished). In Division 1 (b) of our opinion, we

rejected George’s claim that the trial court erred when it denied his motion to

suppress evidence seized during a search when that evidence was not specifically

listed in the search warrant. Id. at *8 (1) (b).

      On certiorari, the Supreme Court of Georgia overruled the line of authority on

which we had relied, including Walsh v. State, 236 Ga. App. 558, 560 (1) (b) (512

SE2d 408) (1999), and McBee v. State, 228 Ga. App. 16, 21 (3) (491 SE2d 97)

(1997), and concluded that we had “erred in considering the relevance of evidence
alone as justifying its seizure outside the scope of a search warrant, without

considering whether the requirements of the plain view doctrine have been met.”

George v. State, 312 Ga. 801, 807 (865 SE2d 127) (2021). The Supreme Court then

vacated our opinion and remanded to this Court “with instructions for it to vacate the

trial court’s order on George’s motion for new trial and remand the case to the trial

court with direction to reconsider the motion consistent with the law set forth in this

opinion.” Id. Based on our review of George v. State, 312 Ga. 801, we conclude that

the rulings in that decision implicate only Division 1 (b) of our opinion in George v.

State, 357 Ga. App. XXIV. Accordingly, we vacate Division 1 (b) of our prior

opinion in George v. State, 357 Ga. App. XXIV, and adopt the opinion of the

Supreme Court in George v. State, 312 Ga. 801, with respect to that division.

Divisions 1 (a), 2, 3, and 4 of our opinion were not affected by the Supreme Court’s

decision and thus remain in effect. See Shadix v. Carroll County, 274 Ga. 560, 563-

564 (1) (554 SE2d 465) (2001). We also vacate the trial court’s order denying

George’s motion for new trial and remand with direction that the trial court reconsider

that motion consistent with the law stated in the Supreme Court’s opinion.

      Judgment affirmed in part and vacated in part, and case remanded with

direction. Dillard, P. J., and Brown, J., concur.

                                          2